                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS


 JULIO CHAVEZ,                               )
                                             )
               Plaintiff,                    )
                                             )
 vs.                                         )         Case No. 19-cv-00377-NJR
                                             )
                                             )
 LORI CUNNINGHAM,                            )
 Health Care Administrator, and              )
 DEANNA BROOKART,                            )
 Acting Warden,                              )
                                             )
               Defendants.                   )

                            MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

        On April 4, 2019, as part of his Complaint (Doc. 1), Chavez requested a temporary

restraining order and/or preliminary injunction. On April 8, 2019, an Order was entered

pursuant to 28 U.S.C. §1915A setting forth Chavez’s claim for deliberate indifference to

medical needs in violation of the Eighth Amendment. (Doc. 3). The Court denied

Chavez’s request for a temporary restraining order but directed Defendants to respond

to his request for a preliminary injunction. (Doc. 3, p. 7; Doc. 4). Defendants filed a

response (Doc. 15) on April 24, 2019. The Court held a hearing on the motion on May 1,

2019.

                                      BACKGROUND

        Chavez’s Complaint and motion for preliminary injunction (Doc. 1) allege that he

has been denied adequate medical care and that Cunningham, the Health Care Unit

                                            1
Administrator, has been deliberately indifferent to his serious medical needs. Chavez

continues to suffer from extensive face and head injuries sustained when he was attacked

by a fellow inmate on December 28, 2018 (Doc. 1, p. 1). Chavez was seen that day by

nurses who stated that his nose was broken and that the following day he would need to

go to an outside hospital for proper treatment. Id. The next day a doctor at the Health

Care Unit (HCU) confirmed his nose was broken, but stated that she was not going to put

his nose back into place and that there was no cure for a broken nose. (Doc. 1, p. 2, Doc. 1-

1, p. 2). Chavez was to be treated with nose spray and pain pills. Id.

       Chavez filed an emergency grievance on January 1, 2019, but his grievance was

determined to be a nonemergency. Id. Chavez allegedly continues to suffer from nose

bleeds, double vision, loss of hearing, pain in his nose, eyes, and head, and he has

difficulty breathing. (Doc. 1, p. 2). Chavez also finds it difficult to sleep due to all of these

symptoms. Id. Additionally, his nose remains out of place. Id. Chavez has submitted

multiple request slips to the HCU about his symptoms and pain and also complained to

staff, but his requests have been ignored. Id.

       Although not mentioned in the Complaint, in an attached Offender’s Grievance

(Doc. 1-1, p. 8), Chavez claims that a doctor in HCU submitted an “urgent request” to

Cunningham that Chavez should go to an outside hospital and that the request was

denied by Cunningham. Id. Furthermore, according to the Grievance, Cunningham

stated, “boxers fight and get their noses broken all the time and they still fight like that.”

Id. Cunningham is also quoted as believing that Chavez’s problem was cosmetic and that

if he still “feels bad” after six months’ time then he might be sent to a hospital.” Id.

                                               2
         In Defendants’ response (Doc. 15), it is argued that Cunningham has not been

deliberately indifferent to Chavez’s medical needs and that he is receiving appropriate

medical treatment by the medical staff at Lawrence. (Doc. 15, p. 2-3). Chavez has had

several appointments from the time the injuries occurred until April 8, 2019, which

included referrals to an ENT, audiology, and radiology. (Doc. 15, pp. 3-4).

                                          ANALYSIS

         A preliminary injunction is an “extraordinary and drastic remedy” for which there

must be a “clear showing” that a plaintiff is entitled to relief. Mazurek v. Armstrong, 520

U.S. 968, 972 (1997) (quoting 11A Charles Alan Wright, Arthur R Miller, & Mary Kay

Kane, Federal Practice and Procedure §2948 (5th ed. 1995)). The purpose of such an

injunction is “to minimize the hardship to the parties pending the ultimate resolution of

the lawsuit.” Faheem-El v. Klincar, 841 F.2d 712, 717 (7th Cir. 1988). A plaintiff has the

burden of demonstrating:

         1. a reasonable likelihood of success on the merits;
         2. no adequate remedy at law; and
         3. irreparable harm absent the injunction.

Planned Parenthood v. Commissioner of Indiana State Dep’t Health, 699 F.3d 962, 972 (7th Cir.

2012).

         As to the first hurdle, the Court must determine whether “plaintiff has any

likelihood of success—in other words, a greater than negligible chance of winning.”

AM General Corp. v. DaimlerChrysler Corp., 311 F.3d 796, 804 (7th Cir. 2002). Once a

plaintiff has met his burden, the Court must weigh “the balance of harm to the parties if

the injunction is granted or denied and also evaluate the effect of an injunction on the

                                               3
public interest.” Id.; Korte v. Sebelius, 735 F.3d 654, 665 (7th Cir. 2013). “This equitable

balancing proceeds on a sliding-scale analysis; the greater the likelihood of success of the

merits, the less heavily the balance of harms must tip in the moving party’s favor.” Korte,

735 F.3d at 665. In addition, the Prison Litigation Reform Act provides that a preliminary

injunction must be “narrowly drawn, extend no further than necessary to correct the

harm . . . ,” and “be the least intrusive means necessary to correct that harm.” 18 U.S.C.

§ 3626(a)(2). Finally, pursuant to Federal Rule of Civil Procedure 65(d)(2), a preliminary

injunction would bind only the parties, their officers or agents, or persons in active

concert with the parties or their agents.

                                       DISCUSSION

       As fully explained on the record at the May 1 hearing, the Court finds that Chavez

is not entitled to a preliminary injunction at this time. In addition to the documentation

demonstrating several medical visits submitted by Defendants (See Doc. 15-2), Chavez

testified that he has received treatment since filing the Motion for Preliminary Injunction

and that he saw a doctor as recently as April 22, 2019. Testimony provided by Dr. Lynn

Pittman and Administrator Cunningham revealed that, although Collegial Review

denied Dr. Pittman’s request to refer Chavez to an ENT, alternative treatment is being

pursued. And, if necessary, Dr. Pittman may ask Collegial to reconsider its decision.

Further, according to Dr. Pittman’s testimony, Chavez’s fracture is healing, and he is

scheduled to see an audiologist in June. Because the Court is satisfied that Chavez is being

provided treatment for his injuries, the Court finds no evidence of deliberate indifference

to a serious medical need that would warrant a preliminary injunction.

                                             4
                                       CONCLUSION

      For the reasons stated on the record and summarized in this Order, the Court

DENIES the motion for preliminary injunction (Doc. 1).

      IT IS SO ORDERED.

      DATED: 5/1/2019


                                              ____________________________
                                              NANCY J. ROSENSTENGEL
                                              Chief U.S. District Judge




                                          5
